DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In light of the amendments to the claims filed on 05/06/2022 in which claims 16, 21-22, 32, 34 were amended, claims 25-26, 28-31, and 33 were cancelled, and claims 62-64 were added; claims 16-19, 21-24, 32, 34-38 and 62-64 are pending in the instant application and are examined on the merits herein. 

Response to Arguments
Allowable Subject Matter:
The indicated allowability of claim 29 is withdrawn in view of the newly discovered reference to Wall (US. Rejections based on the newly cited reference follow in the rejections under U.S.C. 103 section below.

Information Disclosure Statement:
The IDS dated 05/06/2022 and the subsequent filing of the missing foreign patent document has remedied the deficiencies of the previously filed IDS filed on 07/13/2020.  

Objections to the Drawings and Specification:
The objections to the drawings have been withdrawn in view of the amendments to the specification and drawings filed on 05/06/2022.

Claim Rejections under 35 U.S.C. 112(b):
The rejection of claims 21-22 under 35 U.S.C. 112(b) is withdrawn in view of the amendments to the claims.

Claim Rejections under 35 U.S.C. 103: 
Applicant’s claim amendments and arguments filed on 05/06/2022 have been fully considered and are moot in light of the withdrawal of the allowable subject matter of claim 29. 

Priority
The instant application is a 371 of PCT/US2019/013634 filed on 01/15/2019 which claims priority to U.S. Provisional application no. 62/617,487 filed on 01/15/2018. 
Receipt is acknowledged of certified copies of papers required by CFR 1.55.
Priority is given for claims 16-19, 21-24, 32, 34-38 and 62-64 to the prior-filed application, U.S. provisional application no. 62/617,487, filed on 01/15/2018.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32 and 34-36 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation "the second sensor device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Further, claim 32 recites the limitation “the second sensor is configured to detect the first variable associated with the tissue site and to generate a second output” in lines 4-5. In claim 16, which claim 32 is dependent upon, the second sensor of the first sensor device is configured to detect a second variable associated with the tissue site and to generate a second output based on the detected second variable. This makes the limitation in claim 32 unclear in that is not definite what the second sensor is configured to detect and what the second generated output is showing. Claim 32 was dependent upon claim 30 in the claims filed on 01/05/2021 and claim 30 had introduced a second sensor device comprising a second sensor. In light of the previously filed claims the examiner is treating the claim as though it reads “a second sensor of the second sensor device is configured to detect the first variable associated with the tissue site and to generate a second output.” Therefore, the second sensor of this claim is differentiated from the second sensor of claim 16. 
Claim 34 recites the limitations "the second sensor device" in line 2 and “the second sensor” in lines 3-4. There is insufficient antecedent basis for these limitations in the claim. This rejection could be rendered moot by changing the limitations to recite “a second sensor device” and “a second sensor”.
Further, claim 34 recites the limitation “wherein the transceiver of the first sensor device is further configured to transmit the second output generated by the second sensor” in lines 5-6. This issue is similar to the issue of claim 32 discussed above. The examiner is treating the claim as though it reads “wherein the transceiver of the first sensor device is further configured to transmit the second output generated by the second sensor of the second sensor device.”
Claim 35 recites the limitation "rec" in line 2. This issue is similar to the issue of claim 32 discussed above. The examiner is treating the claim as though it reads “receive the second output of the second sensor device and to compare the first output of the first sensor device to the second output of the second sensor device.”
Claim 36 recites the limitation "a comparison of the first output and second output" in line 2. This issue is similar to the issue of claim 32 discussed above. The examiner is treating the claim as though it reads “a comparison of the first output of the first sensor device and second output of the second sensor device.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-19, 21, 34, 37-38, and 62-64 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent no. 8,439,882 to Kelch (PTO-892) in view of PG Pub. no. US2010/0022990 to Karpowicz (PTO-892) and P.G. Pub. no. US2015/0290364 A1 to Wall (PTO-892). 
Regarding claim 16, Kelch discloses a system for treating a tissue site, comprising: a dressing adapted to be placed on the tissue site (Fig. 4A, 438 dressing); a diagnostic module (Fig. 4A, 434 MEMS device housing) adapted to be positioned adjacent the dressing (col. 8 lines 21-23), and a transceiver configured to transmit a first output (col. 5 lines 59-65; Fig. 4A, 434 MEMS device) and a therapy unit (Fig. 4A, 400 treatment system), comprising: a negative-pressure source (col. 7 lines 54-56; Fig. 4A, 424 vacuum pump) adapted to be fluidly coupled to the dressing (col. 9 lines 1-9; Fig. 4A, 436 conduit, 438 dressing), a fluid source (col. 7 lines 61-67; Fig. 4A, 428 treatment fluid) adapted to deliver a fluid to the dressing (col. 8 lines 57-60; Fig. 4A, 436 conduit, 438 dressing), a communication device configured to receive outputs from the transceiver (col. 7 lines 26-28; Fig. 4A, 414 I/O unit, 434 MEMS device), and a processing unit coupled to the communication device (Fig. 4A, 406 processor, 414 I/O unit) and configured to alter an operational parameter of the system based on the first output (col 8 lines 14-18; Fig. 4A, 408 software).
Kelch differs from the instantly claimed invention in that Kelch fails to disclose a first sensor device as a part of the diagnostic module comprising a first sensor configured to detect a first variable associated with the tissue site and to generate a first output based on the detected first variable, a second sensor configured to detect a second variable associated with the tissue site and to generate a second output based on the detected second variable, and a transceiver configured to transmit the first output generated by the first sensor. Kelch also fails to disclose the fluid source including a first treatment source and a second treatment source configured to add a first therapeutic compound and a second therapeutic compound to the fluid and the processing unit configured to alter operational parameters of the system based on the first and second outputs to control the delivery of the first therapeutic compound and the second therapeutic compound to the fluid based on the first variable and the second variable.
Karpowicz teaches a system for treating a tissue site comprising a first sensor (Fig. 4, 406 sensor) configured to detect a first variable associated with the tissue site (para. 0012 lines 1-7) and to generate a first output based on the detected first variable (Fig. 4, 413 sensor microcontroller) a second sensor (Fig. 4, 407 sensor) configured to detect a second variable associated with the tissue site (para. 0012 lines 1-7) and to generate a second output based on the detected second variable (Fig. 4, 413 sensor microcontroller), and a transceiver (Fig. 4, 415 transmitter) configured to transmit the first output generated by the first sensor (para. 0049 lines 23-25) and a processing unit (417 therapy unit microcontroller) configured to actuate pumps (para. 0009 peristaltic or syringe pumps; para. 0052 positive displacement pumps) based on first and second sensor outputs to control the delivery of therapeutic compounds (420 and 440 fluid reservoirs) to the dressing (433 fluid conduit connected to 2 wound dressing) based on the first variable and the second variable (para. 0012 lines 1-17).
Karpowicz is understood to be analogous to the claimed invention because it teaches a NPWT/irrigation system for sensing characteristics of wound exudate. One of ordinary skill in the art would have been motivated before the effective filing date of the instant application to modify the MEMS device of Kelch to include a sensor as taught by Karpowicz, because Karpowicz teaches that monitoring the wound microenvironment is useful in assessing the overall healing process and optimizing the role of negative pressure wound therapy by providing a system that could correct abnormal conditions sensed in the microenvironment (see para. 0006 lines 7-10, 0009 lines 3-6). Further, one of ordinary skill in the art would have been motivated to modify the processing unit of Kelch to be configured to actuate pumps based on first and second sensor outputs to control the delivery of therapeutic compounds as taught by Karpowicz, because Karpowicz teaches that maintaining favorable environmental conditions within a wound space is well known to have a beneficial impact on the healing process (see para. 0031 lines 1-8).
Wall teaches a system for treating a tissue site comprising a supplemental fluid delivery system (100 fluid delivery system) including first and second treatment sources (104 treatment sources) configured to add first and second therapeutic fluids (para. 0057 lines 1-6) into a fluid flow path (110 manifold within 72 fluid flow path) for delivery to the dressing (6 wound dressing) and a processing unit (60 microcontroller) configured to actuate the solenoids of the fluid delivery system (116 solenoids of 100 fluid delivery system) to control the delivery of the first and second therapeutic compounds (para. 0057 lines 1-6; para. 0059). Wall also teaches that other actuation mechanisms may be employed in the fluid delivery system (110 fluid delivery system) within the teachings of the current invention (such as positive displacement pumps as taught by Karpowicz above) (para. 0060 lines 4-9). 
Wall is understood to be analogous to the claimed invention because it teaches a NPWT/irrigation system. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the fluid flow path of the fluid source of Kelch to comprise first and second therapeutic fluids as taught by Wall, because Wall teaches that delivering therapeutic fluids directly to the wound site through the wound dressing eliminates or reduces the need to remove the wound dressing to apply fluid treatments (see para. 0061 lines 14-17). 
Regarding claim 17, Kelch further discloses that the operational parameter relates to operation of at least one of the negative-pressure source and the fluid source (col. 8 lines 10-18).
Regarding claim 18, Kelch further discloses that the operational parameter is a flow rate of a fluid to be delivered from the fluid source to the dressing (col. 8 lines 51-60).
Regarding claim 19, Kelch further discloses that the operational parameter is an increase of the negative pressure provided by the negative-pressure source (col. 9 lines 10-42).
Regarding claim 21, Kelch differs from the instantly claimed invention in that Kelch fails to disclose that the communication device comprises a radio configured to communicate on a personal area network.
Karpowicz teaches a communication device (Fig. 4, 424 communication device) comprising a radio configured to communicate on a personal area network (para. 0044 lines 1-6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the communication device of Kelch to comprise a radio configured to communicate on personal area network as taught by Karpowicz, because a radio is a device well-known in the art for communication.
Regarding claim 34, Kelch differs from the instantly claimed invention in that Kelch fails to disclose an electrical connection between a second sensor device and the first sensor device and configured to communicate a second output generated by the second sensor from the second sensor device to the first sensor device, wherein the transceiver of the first sensor device is further configured to transmit the second output generated by the second sensor.
Karpowicz teaches that the first and second sensor devices are electrically connected (Fig. 4, 406 and 407 sensors of the first sensor device and 411 and 412 sensors of the second sensor device connected through 3 microsensor array) and configured to communicate a second output generated by a second sensor (para. 0049 lines 12-14 outputs generated by 413 sensor microcontroller) from the second sensor device to the first sensor device (Fig. 4, communicate through 413 sensor microcontroller), wherein the transceiver of the first sensor device is further configured to transmit the second output generated by the second sensor (Fig. 4, 415 transceiver of first sensor device configured to transmit the output of second sensor device). 
The obviousness for modifying Kelch by the structural modifications of Karpowicz is discussed in the rejection of claim 16 above. 
Regarding claim 37, Kelch further discloses that the first variable related to the tissue site is pH (col. 7 lines 4-9).
Regarding claim 38, Kelch further discloses that the first variable related to the tissue site is temperature (col. 8 lines 41-44).
Regarding claims 62-64, Kelch discloses a system for treating a tissue site, comprising: a dressing adapted to be placed on the tissue site (Fig. 4A, 438 dressing); a diagnostic module (Fig. 4A, 434 MEMS device housing) adapted to be positioned adjacent the dressing (col. 8 lines 21-23), and a transceiver configured to transmit a first output (col. 5 lines 59-65; Fig. 4A, 434 MEMS device) and a therapy unit (Fig. 4A, 400 treatment system), comprising: a negative-pressure source (col. 7 lines 54-56; Fig. 4A, 424 vacuum pump) adapted to be fluidly coupled to the dressing (col. 9 lines 1-9; Fig. 4A, 436 conduit, 438 dressing), a fluid source (col. 7 lines 61-67; Fig. 4A, 428 treatment fluid) adapted to deliver a fluid to the dressing (col. 8 lines 57-60; Fig. 4A, 436 conduit, 438 dressing), and a processing unit configured to alter an operational parameter of the system based on the first output (col 8 lines 14-18; Fig. 4A, 408 software).
Kelch differs from the instantly claimed invention in that Kelch fails to disclose a first sensor device as a part of the diagnostic module comprising a first sensor configured to detect a first variable associated with the tissue site and to generate a first output based on the detected first variable, a second sensor configured to detect a second variable associated with the tissue site and to generate a second output based on the detected second variable, and a transceiver configured to transmit the first output generated by the first sensor. Kelch also fails to disclose the fluid source comprising a first treatment source and a second treatment source configured to add a first therapeutic compound and a second therapeutic compound to the fluid for delivery to the dressing and the processing unit coupled to the transceiver configured to alter operational parameters of the system based on the first and second outputs to control the delivery of the therapeutic compounds to the fluid based on the first variable and the second variable.
Karpowicz teaches a system for treating a tissue site comprising a first sensor (Fig. 4, 406 sensor) configured to detect a first variable associated with the tissue site (para. 0012 lines 1-7) and to generate a first output based on the detected first variable (Fig. 4, 413 sensor microcontroller), and a transceiver (Fig. 4, 415 transmitter) configured to transmit the first output generated by the first sensor (para. 0049 lines 23-25) and a processing unit (417 therapy unit microcontroller) coupled to the transceiver (para. 0021 lines 1-4; para. 0049 lines 19-29) configured to actuate pumps (para. 0009 peristaltic or syringe pumps; para. 0052 positive displacement pumps) based on first and second sensor outputs to control the delivery of therapeutic compounds (420 and 440 fluid reservoirs) to the dressing (433 fluid conduit connected to 2 wound dressing) based on the first variable and the second variable (para. 0012 lines 1-17).
Karpowicz is understood to be analogous to the claimed invention because it teaches a NPWT/irrigation system for sensing characteristics of wound exudate. One of ordinary skill in the art would have been motivated before the effective filing date of the instant application to modify the MEMS device of Kelch to include a sensor as taught by Karpowicz, because Karpowicz teaches that monitoring the wound microenvironment is useful in assessing the overall healing process and optimizing the role of negative pressure wound therapy by providing a system that could correct abnormal conditions sensed in the microenvironment (see para. 0006 lines 7-10, 0009 lines 3-6). Further, one of ordinary skill in the art would have been motivated to modify the processing unit of Kelch to be configured to actuate pumps based on first and second sensor outputs to control the delivery of therapeutic compounds as taught by Karpowicz, because Karpowicz teaches that maintaining favorable environmental conditions within a wound space is well known to have a beneficial impact on the healing process (see para. 0031 lines 1-8).
Wall teaches a system for treating a tissue site comprising a supplemental fluid delivery system (100 fluid delivery system) including first and second treatment sources (104 treatment sources) configured to add first and second therapeutic fluids (para. 0057 lines 1-6) into a fluid flow path (110 manifold within 72 fluid flow path) for delivery to the dressing (6 wound dressing) and a processing unit (60 microcontroller) configured to actuate the solenoids of the fluid delivery system (116 solenoids of 100 fluid delivery system) to control the delivery of the first and second therapeutic compounds (para. 0057 lines 1-6; para. 0059). Wall also teaches that other actuation mechanisms may be employed in the fluid delivery system (110 fluid delivery system) within the teachings of the current invention (such as positive displacement pumps as taught by Karpowicz above) (para. 0060 lines 4-9). 
Wall is understood to be analogous to the claimed invention because it teaches a NPWT/irrigation system. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the fluid flow path of the fluid source of Kelch to comprise first and second therapeutic fluids as taught by Wall, because Wall teaches that delivering therapeutic fluids directly to the wound site through the wound dressing eliminates or reduces the need to remove the wound dressing to apply fluid treatments (see para. 0061 lines 14-17).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kelch, Karpowicz, and Wall as applied to claim 16 above, and further in view of WO/2016/061146 to Phillips (PTO-892).
The combined teachings of Kelch, Karpowicz, and Wall are explained in the rejection above.
Regarding claim 22, the combined teachings of Kelch, Karpowicz, and Wall differ from that of the instantly claimed invention in that they do not teach that the communication device comprises a cellular modem.
Phillips teaches a communication device comprising a cellular modem (para. 0017 lines 1-8).
Phillips is understood to be analogous to the claimed invention in that Phillips teaches a NPWT system utilizing a communications system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the communication device of Kelch, Karpowicz, and Wall to be a cellular modem as taught by Phillips, because a cellular modem is a device well-known in the art for communication.

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kelch, Karpowicz, and Wall as applied to claim 16 above, and further in view of U.S. Patent no. 6,963,772 to Bloom (PTO-892).
The combined teachings of Kelch, Karpowicz, and Wall are explained in the rejection above.
Regarding claim 23, the combined teachings of Kelch, Karpowicz, and Wall differ from that of the instantly claimed invention in that they do not teach that the first sensor is configured to measure an electrical property of a material adapted to be degraded at the tissue site.
Regarding claim 24, the combined teachings of Kelch, Karpowicz, and Wall differ from that of the instantly claimed invention in that they do not teach that the electrical property is an electrical impedance of the material.
Bloom teaches a wound monitoring device comprising a sensor (Fig. 2A-2E, 36 and 38 sensors) configured to measure an electrical property at the tissue site, specifically an electrical impedance (col. 4 lines 19-29).  
Bloom is understood to be analogous to the claimed invention in that Bloom teaches a device for monitoring characteristics of a wound. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the sensor of Kelch, Karpowicz, and Wall to detect an electrical impedance at a tissue site as taught by Bloom, because Bloom teaches that normal and pathological states of tissue demonstrate different impedance profiles (see col. 4 lines 53-58). 

Claim 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kelch, Karpowicz, and Wall as applied to claim 16 above, and further in view of WO/2011/023384 to Baumann (PTO-892).
The combined teachings of Kelch, Karpowicz, and Wall are explained in the rejection of claim 16 above.
Regarding claim 32, the combined teachings of Kelch, Karpowicz, and Wall differ from that of the instantly claimed invention in that they do not teach that a second sensor device adapted to be positioned proximate the tissue site at a distance separating the first sensor device and the second sensor device; and the second sensor is configured to detect the first variable associated with the tissue site and to generate a second output.
Baumann teaches a second sensor device (Fig. 1, 19 and 20 sensor devices) adapted to be positioned proximate the tissue site (Fig. 1, 1 tissue site) at a distance separating the first and second sensor devices (Fig. 1, 19 and 20 sensor devices) and the second sensor device (Fig. 1, 20 second sensor device) comprising a second sensor configured to detect the first variable associated with the tissue site and to generate a second output (para. 0059 lines 358-360).
Baumann is understood to be analogous to the claimed invention in that Baumann teaches a NPWT device. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the second sensor of Kelch, Karpowicz, and Wall to be positioned separate from the first sensor and further comprising a second transceiver as taught by Baumann, because Baumann teaches that this provides more accurate sensing (see para. 0023 lines 160-162). 

Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Kelch, Karpowicz, and Wall as applied to claims 16 and 34, and further in view of European patent no. 1,863,549 to Baumann (PTO-892).
The combined teachings of Kelch, Karpowicz, and Wall are explained in the rejections of claims 16 and 34 above.
Regarding claim 35, the combined teachings of Kelch, Karpowicz, and Wall differ from that of the instantly claimed invention in that they do not teach that the processing unit is further configured to receive the second output and to compare the first output to the second output.
Regarding claim 36, the combined teachings of Kelch, Karpowicz, and Wall differ from that of the instantly claimed invention in that they do not teach that the processing unit is further configured to produce an alarm signal based on a comparison of the first output and the second output.
Baumann teaches a processing unit (Fig. 1, 6 micro-processor control unit) configured to receive the second output (para. 0061 lines 497-501), compare the first and second outputs (para. 0040-0042 lines 332-341), and further produce a signal based on the comparison (para. 0074 lines 623-624). 
One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the processing unit of Kelch, Karpowicz, and Wall to be configured to compare the first and second outputs and produce an alarm signal based on the comparison as taught in Baumann, because Baumann teaches that this comparison can be used in fault diagnostic procedures that can prompt a user to fix a certain system error (see para. 0073-0074 lines 609-624). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linnae E Raymond whose telephone number is (571)272-6894. The examiner can normally be reached M-F 7:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (570)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Linnae E. Raymond/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781